Case 8:21-cv-01726-WFJ-AEP Document 10 Filed 08/13/21 Page 1 of 2 PageID 69




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

BRITTANY WILLIAMS,

             Plaintiff,

v.                                                     No: 8:21-cv-1726-WFJ-AEP

LOWE’S HOME CENTERS, LLC,

             Defendant.
__________________________________/

                                       ORDER

      This matter comes before the Court on Defendant’s Motion to Dismiss, Dkt.

7, pursuant to Fed. R. Civ. P. 12(b)(5) for insufficient service of process. In

response, Plaintiff filed a motion to deny relief, Dkt. 9, maintaining that she

effectively served process by both mailing her Complaint to Defendant’s local

store and dropping it off at that store. Defendant argues that Plaintiff’s Complaint,

Dkt. 1, should be dismissed because Plaintiff failed to properly serve the defendant

limited liability company as required by Fed. R. Civ. P. 4(h). Upon consideration,

the Court agrees with Defendant that Plaintiff has not properly served process. The

Court will allow Plaintiff thirty days to properly serve her Complaint pursuant to

Fed. R. Civ. P. 4(h). If Plaintiff fails to serve her Complaint within thirty days, her

case will be dismissed without prejudice.
Case 8:21-cv-01726-WFJ-AEP Document 10 Filed 08/13/21 Page 2 of 2 PageID 70




      The Court strongly advises Plaintiff to seek the assistance of counsel.

Plaintiff is encouraged to contact Bay Area Legal Services at (800) 625-2257,

where an attorney may choose to take on her case or advise her at no cost.

      Accordingly, Plaintiff’s motion, Dkt. 9, in opposition to Defendant’s Motion

to Dismiss is denied as moot and treated as her response. Defendant’s Motion to

Dismiss, Dkt. 7, is granted with leave for Plaintiff to properly serve her Complaint

consistent with this order.

      DONE AND ORDERED at Tampa, Florida, on August 13, 2021.


                                       /s/ William F. Jung
                                       WILLIAM F. JUNG
                                       UNITED STATES DISTRICT JUDGE


COPIES FURNISHED TO:
Counsel of Record and Plaintiff, pro se




                                          2
